COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Judges Alston, Chafin and Decker
              Argued at Norfolk, Virginia


              DEREK LAMONT PORTER
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0631-16-1                                   JUDGE MARLA GRAFF DECKER
                                                                                   MAY 23, 2017
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                                               Leslie L. Lilley, Judge

                               Bassel Khalaf, Assistant Public Defender, for appellant.

                               Victoria Johnson, Assistant Attorney General (Mark R. Herring,
                               Attorney General; Donald E. Jeffrey, III, Senior Assistant Attorney
                               General, on brief), for appellee.


                     Derek Lamont Porter appeals his conviction for possessing a controlled substance with

              the intent to distribute in violation of Code § 18.2-248(C). He contends that his medicine bottle

              was searched and that the search and his subsequent detention were unreasonable under the

              Fourth Amendment of the Constitution of the United States. He concludes that, consequently,

              the circuit court should have granted his motion to suppress evidence. We hold that the circuit

              court did not err in denying the motion to suppress. Accordingly, we affirm the conviction.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                       I. BACKGROUND1

       Around 10:00 p.m. on March 20, 2014, Officer Spencer Parrish, of the Virginia Beach

Police Department, was on patrol in a “high narcotic[s] area.” He had participated in narcotics

investigations “several” times in that area, including serving two search warrants. While on

patrol that night, Parrish observed the appellant in the driver’s seat of a parked car with another

man in the front passenger seat.

       The officer parked his marked police car on the opposite side of the street from the

appellant, twenty-five or thirty feet away from him. Officer Parrish used his vehicle’s spotlight

to illuminate the appellant’s car because it was dark in the area.2 He was alone, and his weapon

remained holstered. Parrish waved at the occupants in the car “as if to say hi” as he approached

the driver’s door on foot. The appellant, who appeared “extremely nervous,” rolled down his

window.

       Parrish asked to see the appellant’s identification, and the appellant provided him with his

driver’s license. As the two conversed, the officer saw two “pill bottles” in the appellant’s lap.

Parrish asked to “see” the pill bottles, and the appellant handed them to him. The labels on the

bottles identified prescriptions in the appellant’s name. One bottle was labeled as morphine and

had a sticker with the words “controlled substance.” Officer Parrish noticed that the morphine

label indicated that the prescription had been filled with ninety pills “seven days prior” and that

there were only two pills in the bottle. The officer asked the appellant the amount of his daily




       1
         In ruling on the propriety of a circuit court’s decision on a motion to suppress, this
Court views the evidence in the light most favorable to the party who prevailed below, in this
case the Commonwealth. E.g., Branham v. Commonwealth, 283 Va. 273, 279, 720 S.E.2d 74,
77 (2012).
       2
        Officer Parrish explained that he used the spotlight as he drove through the dark trailer
park and left it on after he stopped.
                                              -2-
dose. The appellant replied “two to three pills a day.” Based on this response, Parrish calculated

that the bottle should be missing only twenty-one pills, not eighty-eight.

       At that point, Officer Parrish requested assistance, which arrived a few minutes later.

During the interaction that followed, the appellant admitted to selling the missing morphine pills.

       The appellant made a motion to suppress the evidence. In support of this motion, he

argued that Officer Parrish effected a seizure when the officer approached him and that he did

not consent to the conversation or the inspection of the pill bottles. The appellant further

contended that once Parrish obtained the appellant’s identification and the pill bottles, the officer

had no reasonable articulable suspicion of criminal activity. Specifically, he suggested that when

the officer discovered that the pill bottles belonged to the appellant, he should have stopped the

investigation rather than searching the morphine bottle because any reasonable suspicion no

longer existed.

       The circuit court denied the motion. The appellant entered a conditional guilty plea,

preserving his right to appeal the court’s denial of his motion to suppress. The court accepted the

plea, found the appellant guilty, and sentenced him to five years of imprisonment.

                                           II. ANALYSIS

       The appellant argues that the circuit court erred in denying his motion to suppress the

evidence because Officer Parrish did not have legal justification to “search” the morphine

medicine bottle or to detain him after the officer discovered that the pill bottle belonged to him.3

       On appeal of the denial of a motion to suppress evidence, the appellant has the burden to

show that the circuit court’s ruling constituted reversible error. Harris v. Commonwealth, 276
Va. 689, 695, 668 S.E.2d 141, 145 (2008). “‘Ultimate questions of reasonable suspicion and

probable cause to make a warrantless search’ involve questions of both law and fact and are


       3
           The appellant does not challenge the consensual nature of the initial encounter.
                                                -3-
reviewed de novo on appeal.” McGee v. Commonwealth, 25 Va. App. 193, 197, 487 S.E.2d 259,

261 (1997) (en banc) (quoting Ornelas v. United States, 517 U.S. 690, 691 (1996)). This Court

must “independently determine whether the manner in which the evidence was obtained meets

the requirements of the Fourth Amendment.” McCain v. Commonwealth, 275 Va. 546, 552, 659
S.E.2d 512, 515 (2008). In doing so, however, the Court is “bound by the trial court’s factual

findings unless those findings are plainly wrong or unsupported by the evidence.” Malbrough v.

Commonwealth, 275 Va. 163, 168, 655 S.E.2d 1, 3 (2008). In addition, “we give due weight to

the inferences drawn from those facts by resident judges and local law enforcement officers.”

McGee, 25 Va. App. at 198, 487 S.E.2d at 261.

                             A. The Scope of Consent and Rule 5A:18

       The appellant argues that although he consented to the officer’s request to “see” the pill

bottles, Officer Parrish violated his Fourth Amendment rights by searching his medicine bottle

labeled morphine. The Commonwealth responds that the appellant did not argue below that

Parrish exceeded the scope of the appellant’s consent and, therefore, the issue is barred.

       The appellant is correct that a consensual search must be limited to “the scope of the

consent given.” Grinton v. Commonwealth, 14 Va. App. 846, 850, 419 S.E.2d 860, 862 (1992).

However, at no point during the hearing on the motion to suppress did he argue to the circuit

court that Parrish’s “search” of the medicine bottle exceeded the scope of his consent. Instead,

the appellant argued that his encounter with Officer Parrish was not consensual because the

“blinding” police spotlight constituted a show of authority, rendering the encounter a seizure. He

further contended that after Officer Parrish obtained his identification and matched his name to

that on the pill bottle labels, the officer no longer had reasonable suspicion of criminal activity

and the detention should have ended.




                                                -4-
       Under Rule 5A:18, “[n]o ruling of the trial court . . . will be considered as a basis for

reversal unless an objection was stated with reasonable certainty at the time of the ruling, except

for good cause shown or to enable the Court of Appeals to attain the ends of justice.”

Interpreting this rule, the Court has held that “[m]aking one specific argument on an issue does

not preserve a separate legal point on the same issue for review.” Edwards v. Commonwealth,

41 Va. App. 752, 760, 589 S.E.2d 444, 448 (2003) (en banc), aff’d by unpub’d order, No.

040019 (Va. Oct. 15, 2004). The purpose of Rule 5A:18 is to allow both the circuit court and the

opposing party “the opportunity to intelligently address, examine, and resolve issues in the trial

court” in order to avoid unnecessary appeals and retrials. See Correll v. Commonwealth, 42
Va. App. 311, 324, 591 S.E.2d 712, 719 (2004), aff’d on other grounds, 269 Va. 3, 607 S.E.2d
119 (2005).

       The appellant’s failure to make the “scope of consent” argument relating to the pill bottle

below deprived the Commonwealth of the chance to address it and the circuit court of the

opportunity to rule on this issue. See Vaughn v. Commonwealth, 279 Va. 20, 21, 688 S.E.2d
283, 284 (2010) (holding that this Court erred by addressing the implied consent doctrine

because the defendant had not raised that particular argument at trial); Redmond v.

Commonwealth, 57 Va. App. 254, 259 n.2, 701 S.E.2d 81, 83 n.2 (2010) (holding that the

argument that the officers exceeded the scope of any consent was procedurally barred).4

Additionally, at no point has the appellant asserted that the ends of justice exception to Rule

5A:18 applies to permit this Court to address this challenge, and we do not consider that limited

exception to the rule sua sponte. See Edwards, 41 Va. App. at 761, 589 S.E.2d at 448; see also

Jones v. Commonwealth, 293 Va. 29, 39 n.5, 795 S.E.2d 705, 710 n.5 (2017) (declining to apply


       4
         Vaughn, 279 Va. at 21, 688 S.E.2d at 284, and Redmond, 57 Va. App. at 259 n.2, 701
S.E.2d at 84 n.2, involved a previous version of Rule 5A:18. The 2010 amendment to Rule
5A:18 does not affect the applicability of these cases or the result reached here.
                                                -5-
sua sponte the “ends of justice” exception to Rule 5:25, the Supreme Court of Virginia

counterpart to Rule 5A:18). Further, the appellant does not raise the good cause exception to

Rule 5A:18, and a review of the record does not provide any reason to invoke that exception

here. See Andrews v. Commonwealth, 37 Va. App. 479, 494, 559 S.E.2d 401, 409 (2002).

Consequently, we conclude that Rule 5A:18 bars our consideration of this assignment of error.5

                                         B. The Detention

        In a separate assignment of error, the appellant argues that once the officer “looked at the

refill date on the bottle and looked inside,” the consensual encounter, which included handing the

officer the pill bottles, turned into an unlawful seizure. He contends that at that point, Officer

Parrish seized him without sufficient justification when he searched inside his medicine bottle,

questioned him, and requested backup.

       The Fourth Amendment protects people from unreasonable searches and seizures. E.g.,

Jones v. Commonwealth, 279 Va. 521, 527, 690 S.E.2d 95, 99 (2010). It is well established that

warrantless searches and seizures are “presumptively unreasonable.” Harris v. Commonwealth,

241 Va. 146, 152, 400 S.E.2d 191, 195 (1991). Nevertheless, “courts recognize exceptions to

this general rule in several circumstances, including when a party voluntarily consents to the

search.” Glenn v. Commonwealth, 275 Va. 123, 130, 654 S.E.2d 910, 913 (2008).

       Police are free under the Fourth Amendment to engage in consensual encounters with

individuals. See, e.g., Branham v. Commonwealth, 283 Va. 273, 279, 720 S.E.2d 74, 77 (2012).

A consensual contact “becomes a seizure ‘[o]nly when the officer, by means of physical force or



       5
          In light of this holding, we do not consider the Commonwealth’s argument that the
evidence supports a finding that the officer could see the pills through the bottle and, therefore,
the number of pills were in plain view. Likewise, we do not address the Commonwealth’s
alternative contention that the appellant’s handing Officer Parrish the pill bottle in response to
his request to “see” it “could reasonably be understood to include” consent for him to look in the
bottle. See Edwards v. Commonwealth, 38 Va. App. 823, 831, 568 S.E.2d 454, 458 (2002).
                                                 -6-
show of authority, has in some way restrained the liberty of a citizen.’” Malbrough, 275 Va. at

169, 655 S.E.2d at 4 (alteration in original) (quoting Florida v. Bostick, 501 U.S. 429, 434

(1991)).

       The Commonwealth does not contest the appellant’s characterization that the encounter

became a seizure after Parrish realized that the number of pills in the bottle was different than the

quantity suggested by the date printed on the label. See, e.g., Jones, 279 Va. at 528-29, 690

S.E.2d at 99-100 (discussing factors relevant to determining whether a seizure occurred).

Instead, the Commonwealth argues that at that point in the encounter, the officer had a

reasonable articulable suspicion that criminal activity was afoot which supported an

investigatory detention. We agree.

       A police officer may justify a brief detention to investigate if he has a “reasonable,

articulable suspicion” of unlawful conduct. Jones v. Commonwealth, 279 Va. 665, 673, 691
S.E.2d 801, 805 (2010). More specifically, “if there are articulable facts supporting a reasonable

suspicion that a person has committed a criminal offense, that person may be stopped . . . briefly

while attempting to obtain additional information.” Sidney v. Commonwealth, 280 Va. 517,

524, 702 S.E.2d 124, 128-29 (2010) (quoting Hayes v. Florida, 470 U.S. 811, 816 (1985)). The

purpose of an investigatory detention is “to permit an officer with reasonable suspicion of

criminal activity to quickly confirm or dispel that suspicion.” Davis v. Commonwealth, 35
Va. App. 533, 539, 546 S.E.2d 252, 255 (2001).

       “There are no bright line rules to follow when determining whether a reasonable and

articulable suspicion exists . . . .” Hoye v. Commonwealth, 18 Va. App. 132, 134-35, 442 S.E.2d
404, 406 (1994). The analysis is driven by the facts in the case, but the law dictates the

parameters. “A reasonable suspicion is more than an ‘unparticularized suspicion or “hunch.”’”

Bass v. Commonwealth, 259 Va. 470, 475, 525 S.E.2d 921, 923 (2000) (quoting Terry v. Ohio,

                                                -7-
392 U.S. 1, 27 (1968)). However, “[t]he likelihood of criminality ‘need not rise to the level

required for probable cause, and it falls considerably short of satisfying a preponderance of the

evidence standard’ applicable in other contexts.” Raab v. Commonwealth, 50 Va. App. 577,

581, 652 S.E.2d 144, 146 (2007) (en banc) (quoting United States v. Arvizu, 534 U.S. 266, 274

(2002)). The assessment is whether there is a reasonable suspicion that the individual may be

involved in criminal activity. Further, “[t]he possibility of an innocent explanation for the

suspicious conduct does not necessarily forbid an officer from making a brief, investigatory

stop” or detention to confirm or dispel his suspicion. Id.; see United States v. Perkins, 363 F.3d
317, 327 (4th Cir. 2004). Indeed, as many courts including the Supreme Court of the United

States have pointed out, in the landmark case of Terry v. Ohio, 392 U.S. 1 (1968), acts that could

have been seen as innocent independently when viewed collectively provided law enforcement

with reasonable suspicion to stop the defendant for the purpose of further investigation. See

Arvizu, 534 U.S. at 274.

       On appellate review, applying these Fourth Amendment principles, we must consider the

“‘totality of the circumstances’ of each case to see whether the detaining officer ha[d] a

‘particularized and objective basis’ for suspecting legal wrongdoing.” Mason v. Commonwealth,

291 Va. 362, 368, 786 S.E.2d 148, 151 (2016) (quoting Arvizu, 534 U.S. at 273); see also Terry,
392 U.S. at 21-22. In conducting this analysis, we are mindful that an officer is permitted “to

view the circumstances confronting him in light of his training and experience.” Atkins v.

Commonwealth, 57 Va. App. 2, 19, 698 S.E.2d 249, 257 (2010).

       In this case, Officer Parrish approached the appellant in a known “high narcotic[s] area.”

See Whitaker v. Commonwealth, 279 Va. 268, 276, 687 S.E.2d 733, 737 (2010) (“[W]hile a

suspect’s presence in a high crime area, standing alone, is not enough to support a reasonable

particularized suspicion, it is a relevant contextual consideration in a Terry analysis.”);

                                                -8-
Welshman v. Commonwealth, 28 Va. App. 20, 32, 502 S.E.2d 122, 128 (1998) (en banc) (noting

that “‘presence in a high crime area’ is a factor [that] may be considered in determining whether

an investigatory stop is appropriate” (quoting Brown v. Commonwealth, 15 Va. App. 232, 234

n.1, 421 S.E.2d 911, 912 n.1 (1992))). The appellant was sitting in his parked car late at night

with another adult. He was “extremely nervous” when he lowered the window and spoke with

the officer. See Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (“[N]ervous, evasive behavior is

a pertinent factor in determining reasonable suspicion.”). He had two prescription medication

bottles in his lap. When he handed them to Officer Parrish, the officer noticed that the bottle

labeled “morphine” and marked as a “controlled substance” contained only two of the ninety

pills prescribed.6 The officer deduced that based on the prescription label noting that it had been

filled seven days earlier, the bottle should have been mostly full rather than containing only two

pills.

         Based on this record, the totality of the circumstances, viewed objectively, supports the

circuit court’s conclusion that Parrish had a reasonable, articulable suspicion that the appellant

was engaged in the illegal sale of morphine.7 The lawful detention allowed the officer to work to



         6
         The appellant claims that Parrish’s observation of the two pills arose from a separate
and distinct action from his handling of the bottle and reading the label. However, at this
juncture, we view the evidence in the light most favorable to the Commonwealth, including all
reasonable inferences flowing from the evidence. Officer Parrish’s testimony that he read the
label “and [he] noticed” that only two pills were in the bottle supports the inference that his
observation of the number of pills occurred simultaneously with his reading of the label.
Therefore, we treat the officer’s knowledge of the actual number of pills in the bottle as one of
the circumstances known to him when he detained the appellant.
         7
          The appellant suggests that once the officer determined that the prescription was in his
name, the inquiry should have ended. He argues that despite the fact that only two pills were in
the bottle, there were numerous innocent explanations for that fact. As already noted, “the
possibility of innocent conduct” does not preclude the officer who has a reasonable suspicion of
criminal activity from detaining the individual in order to further investigate to quickly confirm
or dispel his suspicion, thus resolving any ambiguity and establishing whether illegal activity is
afoot. See Arvizu, 534 U.S. at 277; Raab, 50 Va. App. at 581-82, 652 S.E.2d at 147.
                                                -9-
“quickly confirm or dispel” that suspicion by next asking the appellant the amount of his daily

dose. Therefore, the circuit court did not err in holding that the officer’s seizure of the appellant

following their consensual encounter did not violate his Fourth Amendment rights.

                                           III. CONCLUSION

       The appellant’s first assignment of error challenging the officer’s search of the bottle as

being beyond the scope of his consent is procedurally barred under Rule 5A:18. The second

assignment of error, challenging the investigatory detention, also fails because the totality of the

circumstances supports the conclusion that the officer had a reasonable articulable suspicion of

illegal activity. Consequently, we hold that the circuit court correctly denied the appellant’s

motion to suppress. For these reasons, we affirm the conviction for possession of a controlled

substance with the intent to distribute.

                                                                                           Affirmed.




                                                - 10 -